Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 1 of 17 Page ID #:1506



   1    KENNETH A. KUWAYTI (CA SBN 145384)
        KKuwayti@mofo.com
   2    MORRISON & FOERSTER LLP
        755 Page Mill Road
   3    Palo Alto, California 94304-1018
        Telephone: 650.813.5600
   4    Facsimile: 650.494.0792
   5    NICHOLAS RYLAN FUNG
        NFung@mofo.com
   6    MORRISON & FOERSTER LLP
        707 Wilshire Boulevard
   7    Los Angeles, California 90017-3543
        Telephone: 213.892.5200
   8    Facsimile: 213.892.5454
   9    Attorneys for Defendants
        NICHOLAS HORBACZEWSKI and DRONE
  10    RACING LEAGUE, INC.
  11
                                UNITED STATES DISTRICT COURT
  12
                               CENTRAL DISTRICT OF CALIFORNIA
  13
                                           WESTERN DIVISION
  14
  15
        JUSTICE LAUB and DANIEL                             Case No. 2:17-CV-06210 JAK (KSx)
  16    KANES,
                                                            NICHOLAS HORBACZEWSKI
  17                         Plaintiffs,                    COUNTERCLAIM AGAINST
                                                            DANIEL KANES
  18           v.
  19    NICHOLAS HORBACZEWSKI,
        DRONE RACING LEAGUE, INC.,                          Hon. John A. Kronstadt
  20    and DOES 1 TO 10,
  21                         Defendants.
  22                                                        JURY TRIAL DEMANDED
        NICHOLAS HORBACZEWSKI,
  23
                             Counter-Claimant,
  24
               v.
  25
        DANIEL KANES,
  26
                             Counter-Defendant.
  27
  28
NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
CASE NO. 2:17-CV-06210 JAK (KSX)
        pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 2 of 17 Page ID #:1507



   1           Nicholas Horbaczewski submits the following Counterclaim against Daniel
   2    Kanes:
   3                                     NATURE OF ACTION
   4           1.     Drone Racing League (“DRL”) is a private company and the premier
   5    drone racing league with events broadcast worldwide. A sports and media
   6    company, DRL combines world-class pilots, iconic locations, and proprietary
   7    technology to create engaging drone racing content with mass appeal. Nick
   8    Horbaczewski is the sole founder and CEO of DRL.
   9           2.     In June of 2017 DRL announced publicly that it had completed a $20
  10    million round of funding. Mr. Kanes and Justice Laub, who had never made such a
  11    claim previously, are now contending that they have a contract that makes them
  12    each owners of one-third of DRL.
  13           3.     Mr. Horbaczewski learned, shortly after Plaintiffs served their
  14    responses to Defendants’ First Set of Interrogatories on September 17, 2018, that
  15    Mr. Kanes had edited the Wikipedia page for the Drone Racing League to falsely
  16    claim that Plaintiffs were co-founders of the DRL and were the creators of the
  17    concept of the DRL, and linked to an article in law.com that repeated Plaintiffs’
  18    false claims that Mr. Horbaczewski had stolen their ideas and agreed to provide
  19    them each with one-third ownership of the company.
  20           4.     Mr. Horbaczewski brings this action for damages for tarnishing his
  21    reputation and an injunction preventing Mr. Kanes from continuing to make these
  22    same false claims.
  23                                         THE PARTIES
  24           5.     Nicholas Horbaczewski is the founder and CEO of DRL and a resident
  25    of New York, New York.
  26           6.     Before founding DRL, Mr. Horbaczewski was a member of the
  27    executive team at Tough Mudder, Inc., which puts on a well-known series of
  28    extreme obstacle course and endurance event challenges that have attracted over
NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                            1
CASE NO. 2:17-CV-06210 JAK (KSX)
        pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 3 of 17 Page ID #:1508



   1    two million people worldwide. While at Tough Mudder, Mr. Horbaczewski had
   2    responsibility for, among other things, developing and executing the company’s
   3    marketing and revenue strategy, Tough Mudder’s sponsorships, partnerships,
   4    merchandise and licensing, and the company’s worldwide revenue generation. Mr.
   5    Horbaczewski also co-founded the independent film production company Leeden
   6    Media. He has an MBA from Harvard Business School.
   7           7.     As pled in the Third Amended Complaint, Daniel Kanes is an
   8    individual residing in Santa Clarita, California.
   9                                JURISDICTION AND VENUE
  10           8.     This Court has subject matter jurisdiction over this action pursuant to
  11    28 U.S.C. § 1367(a) because Mr. Horbaczewski’s claims are related to the claims in
  12    the Third Amended Complaint.
  13           9.     Mr. Kanes is subject to personal jurisdiction in this District because he
  14    resides in this District and he has subjected himself to the jurisdiction of this Court
  15    in this case by filing the Third Amended Complaint.
  16           10.    Venue is proper in this District under 28 U.S.C. § 1391(b)(1) to the
  17    extent that Plaintiffs’ action remains in this Court because Mr. Kanes resides in this
  18    District and by virtue of Plaintiffs’ filing of this action in this Court.
  19                                   STATEMENT OF FACTS
  20    The Origins of Drone Racing
  21           11.    On information and belief, the first drone races occurred in 2010 in
  22    Australia. By early 2014 there was an extensive international hobbyist community
  23    of racing drone owners and drone racing enthusiasts, including official racing
  24    organizations in the Australian provinces of Queensland, Victoria, and Tasmania.
  25           12.    On information and belief, starting around 2014, several for profit
  26    companies started to organize drone races for broadcast and live audiences
  27    featuring substantial cash prizes or payment for pilots. These companies included:
  28
NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                             2
CASE NO. 2:17-CV-06210 JAK (KSX)
        pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 4 of 17 Page ID #:1509



   1            Airgonay, a French quadcopter racing association that began organizing
   2                 and broadcasting races in September 2014.
   3            AerialGP, a California company founded in 2014, which began holding
   4                 races in August 2014. By early 2015 AerialGP had established at least ten
   5                 active country-based chapters which organized over 30 international
   6                 drone races in 2015.
   7            DroneKraft, a New York company founded in 2014, which was working
   8                 to develop professional drone racing and the technology required for it.
   9                 DroneKraft designed and built drone racing models and other drone
  10                 racing technology and hosted or sponsored races in Canada and the U.S.
  11                 in early 2015.
  12            The Drone Sports Association, a California company founded in January
  13                 2014 (initially under the name Rotorsports), organized a global series of
  14                 races throughout 2014 and 2015 as qualifiers for the first ever US
  15                 National Drone Racing Championship held in July of 2015 at the
  16                 California State Fair.
  17            FPV Canada, formerly FPV Montreal, was founded in late 2014, creating
  18                 a multi-group racing league with franchise locations in most major cities
  19                 in Canada.
  20            Multi-GP, a Florida company founded in January of 2015, which was
  21                 holding organized races throughout central Florida by February 2015, and
  22                 grew quickly to become the largest drone racing organization in the world
  23                 from a participation standpoint. By the end of 2016 it had dozens of
  24                 chapters, and claimed over 20,000 registered members.
  25    Mr. Horbaczewski’s Initial Meetings with Mr. Kanes and Mr. Laub
  26           13.      Mr. Horbaczewski resigned his position as Senior Vice President
  27    Revenue and Business Development of Tough Mudder in January 2015 to start his
  28    own business. On January 22, 2015, during a trip to Los Angeles, Mr.
NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                                3
CASE NO. 2:17-CV-06210 JAK (KSX)
        pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 5 of 17 Page ID #:1510



   1    Horbaczewski had lunch with Matthew Mazzeo, a friend from college and venture
   2    capitalist. Mr. Mazzeo invited Mr. Laub—a friend of Mr. Kanes—to the lunch and
   3    introduced him to Mr. Horbaczewski.
   4           14.    That same day Mr. Horbaczewski met Mr. Kanes. Mr. Horbaczewski,
   5    Mr. Kanes and Mr. Laub discussed drone racing. Mr. Horbaczewski learned that
   6    Mr. Kanes was the co-founder of a video transmission company called Paralinx that
   7    manufactures a wireless HD video product that was developed for, among other
   8    uses, applications in the drone industry. Mr. Laub did not have any business
   9    background, but claimed to be active in marketing and social media and to have
  10    connections in the entertainment industry. Mr. Laub did not have any particular
  11    expertise related to drones or drone racing.
  12           15.    After meeting Mr. Laub and Mr. Kanes, Mr. Horbaczewski returned to
  13    New York, and over the next few months researched drone racing, as well as other
  14    business opportunities. Mr. Horbaczewski was looking to start his own business,
  15    but he was not committed to any particular business at this time. Drone racing was
  16    only one of several ideas he was considering and developing.
  17           16.    As part of his research of drone racing, Mr. Horbaczewski met and had
  18    discussions with several individuals with knowledge of the industry. One of these
  19    people was Ryan Gury, who Mr. Horbaczewski met in or around early March 2015.
  20    Mr. Gury had co-founded DroneKraft in August 2014 which, as noted above,
  21    designed and manufactured racing drones, and was attempting to develop and
  22    professionalize drone racing. Mr. Gury was active in the nascent drone racing
  23    market and by the time of his meeting with Mr. Horbaczewski, DroneKraft had
  24    already been in operation for eight months. It had developed a drone racing model
  25    that was already selling to hundreds of drone racers around the world, and had
  26    sponsored or hosted drone races in the U.S. and Canada. The company had also
  27    pitched the idea of professional drone racing as a spectator sport to potential
  28    investors and had engaged in months of planning about how to overcome the
NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                          4
CASE NO. 2:17-CV-06210 JAK (KSX)
        pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 6 of 17 Page ID #:1511



   1    challenges involved with that and how to make the sport entertaining. Before
   2    meeting Mr. Horbaczewski, Mr. Gury and DroneKraft had already developed a
   3    racing drone that could be disassembled and reassembled easily for transport and
   4    developed solutions to reduce interference between control signals going to
   5    multiple racing drones and to compensate for control signals improperly reflecting
   6    off of metal surfaces.
   7           17.    Mr. Horbaczewski learned a great deal about the drone industry from
   8    Mr. Gury. The two of them corresponded extensively about creating a drone racing
   9    company. Mr. Horbaczewski met with the co-founder of DroneKraft, Trevor
  10    Smith, as well. One of DRL’s first acts, on May 1, 2015, shortly after the company
  11    was formed, was to acquire DroneKraft. Mr. Gury is currently Director of Product
  12    at DRL. Mr. Smith is the Head of Technical Operations at DRL.
  13           18.    After their January 2015 meeting, Mr. Horbaczewski also
  14    corresponded with Mr. Laub and Mr. Kanes about a potential drone racing
  15    company, but these discussions were preliminary, and Mr. Horbaczewski never
  16    promised Mr. Kanes or Mr. Laub equity or equity options in any such company.
  17           19.    The parties met in Los Angeles in or about March 2015—in what was
  18    just their second in-person meeting. At that meeting Mr. Horbaczewski informed
  19    Mr. Kanes and Mr. Laub that he had met Mr. Gury and that if he pursued a business
  20    in drone racing he would be financing it on his own, as the sole founder.
  21           20.    Mr. Horbaczewski never agreed or promised then or at any other time
  22    that Mr. Kanes or Mr. Laub would each be provided with a one-third ownership in
  23    the DRL. Mr. Kanes and Mr. Laub also never made once claimed, either orally or
  24    in writing, to Mr. Horbaczewski or anyone at the DRL that they each held a one-
  25    third ownership interest in the DRL until attorneys for Mr. Laub sent a demand
  26    letter over two years later, on June 30, 2017, immediately prior to Mr. Laub filing
  27    this lawsuit. The first time that Mr. Kanes ever claimed that he owned a one-third
  28
NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                           5
CASE NO. 2:17-CV-06210 JAK (KSX)
        pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 7 of 17 Page ID #:1512



   1    interest in the DRL was when he joined as a plaintiff in the First Amended
   2    Complaint in this action, which was not filed until September 27, 2017.
   3           21.    Further, Plaintiffs’ actions and documents that they themselves
   4    authored squarely contradict their claim now that they believed that they each
   5    owned a one-third interest in the DRL. Plaintiffs were each provided with the
   6    opportunity to obtain a much smaller equity stake in the company either by working
   7    for the company or investing in it. Plaintiffs did not take those opportunities, and
   8    did not claim in response that they were already co-founders who owned a one-third
   9    interest.
  10    Mr. Laub Is Offered The Chance To Earn A 1% Stake in DRL As A
        Marketing Consultant
  11
  12           22.    Mr. Laub told Mr. Horbaczewski that he did not have any money to
  13    invest in DRL. During a telephone call in May 2015, Mr. Laub proposed that he be
  14    given the opportunity to earn a 1% stake in the company in exchange for working
  15    as a marketing consultant for Mr. Horbaczewski’s New York company.
  16           23.    On June 1, 2015, in response to Mr. Laub’s proposal, Mr.
  17    Horbaczewski sent Mr. Laub an email attaching a proposed Independent Contractor
  18    Agreement that set forth the terms of the proposed consulting agreement. Under the
  19    terms of the proposed consulting agreement, among other things, Mr. Laub would
  20    not receive any compensation other than as stated in the agreement, and was
  21    required to broadly assign all inventions, innovations and know-how developed
  22    during the consulting period to DRL. The consulting agreement provided that the
  23    1% equity interest would vest over a four year period beginning May 1, 2015.
  24           24.     In an email dated June 2, 2015, Mr. Laub responded: “Thank you for
  25    getting it to me. I’m excited to be an adviser and be vested 1% of the company like
  26    we discussed on the phone that seemed fair.” Mr. Laub stated that he would send
  27    the proposed agreement to his lawyer and put him in touch with Mr. Horbaczewski.
  28
NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                           6
CASE NO. 2:17-CV-06210 JAK (KSX)
        pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 8 of 17 Page ID #:1513



   1    But Mr. Horbaczewski never heard from Mr. Laub’s lawyer, and Mr. Laub would
   2    not respond to the proposed consulting agreement for another five months.
   3           25.    In a November 23, 2015 email, when Mr. Laub finally responded
   4    further to the June 1, 2015 marketing consultant proposal. Mr. Laub stated that he
   5    wanted to sign the agreement, but wanted clarification that the shares that he would
   6    receive “represent 1% of the company vested to me over the 4 years like we
   7    discussed.” He concluded the email by stating, “I know you have been really busy
   8    but if you can spare some time just so I know this is fair & covers the 1% we had
   9    agreed on before – that would be cool.” During the intervening five months,
  10    however, DRL had already hired marketing employees and established itself, and
  11    no longer had any need for Mr. Laub’s consulting services. The consulting
  12    agreement was never executed, and Mr. Laub did not perform any marketing
  13    services for DRL to earn the 1% vesting share.
  14           26.    Significantly, in responding to this proposal, Mr. Laub never once
  15    claimed that he already owned one-third of the DRL as a co-founder. To the
  16    contrary, he characterized the proposal as “fair” and “what we had agreed on.”
  17    Mr. Kanes Declines To Invest In DRL
  18           27.    Unlike Mr. Laub, Mr. Kanes did claim to have money to invest in
  19    DRL. But Mr. Kanes had a problem. In February 2015, in connection with the sale
  20    of his company Paralinx LLC (“Paralinx”) to Teradek LLC (“Teradek”), Mr. Kanes
  21    had entered into a non-compete agreement, which precluded him from working in
  22    the area of wireless video devices.
  23           28.    Mr. Kanes provided Mr. Horbaczewski with a copy of this non-
  24    compete agreement for the first time on or about April 9, 2015. He told Mr.
  25    Horbaczewski that the agreement precluded him from working for the type of drone
  26    racing company that the parties had been discussing. The agreement also precluded
  27    Mr. Kanes from investing in, or being an owner of, such a business.
  28
NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                           7
CASE NO. 2:17-CV-06210 JAK (KSX)
        pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 9 of 17 Page ID #:1514



   1           29.    More specifically, the noncompete provision in the Asset Purchase
   2    Agreement between Teradek and Paralinx, to which Mr. Kanes is personally a
   3    party, states the following:
   4
                      For a period of five (5) years from and after the Closing, each
   5                  Beneficiary severally, but not jointly, agrees that he shall not engage in
   6                  any business, whether as owner, officer, director, consultant, partner or
                      otherwise, that competes with the Business as currently conducted as
   7                  of the Closing, provided, however, that this Section 6.3(a) shall not
   8                  apply to the ownership by any Beneficiary of not more than one
                      percent (1%) of the shares of a publicly held corporation or owned
   9                  indirectly through a publicly held mutual fund.
  10
  11    (Asset Purchase Agreement § 6.3(a).)
  12           30.    Mr. Kanes is a defined Beneficiary under the Asset Purchase
  13    Agreement. The “Business” is defined as “the business engaged in by Seller of
  14    designing, manufacturing, marketing and distributing wireless video devices.”
  15    (Asset Purchase Agreement, Definitions.) The date of the Agreement was February
  16    27, 2015.
  17           31.    Mr. Kanes’s employment agreement with Teradek (“Employment
  18    Agreement”), also dated February 27, 2015, also contains a non-compete clause
  19    which states:
                     Covenant Not to Compete. Employee promises that during his
  20
                     employment with Employer, he shall not, directly or indirectly, either
  21                 as an employee, employer, consultant, agent, principal, partner,
                     corporate officer, board member, director, or in any other individual or
  22
                     representative capacity, engage or attempt to engage in any
  23                 competitive activity relating to the subject matter of his employment
                     with Employer or relating to Employer’s line of business.
  24
  25           32.    Further, with the limited exception for approved cinematography
  26    assignments, the Agreement precludes Mr. Kanes from taking on any business
  27    activity that would interfere with his Teradek duties. It provides that, “Employee
  28    shall, while this Agreement is in effect, devote his working or business time,
NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                            8
CASE NO. 2:17-CV-06210 JAK (KSX)
        pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 10 of 17 Page ID #:1515



    1    attention, knowledge and skills faithfully and to the best of his ability, to the duties
    2    and responsibilities of his position in furtherance of the business, affairs and
    3    activities of Employer and its subsidiaries, affiliates and strategic partners, and shall
    4    not, without Employer’s prior written consent, render to others services of any kind
    5    for compensation, or engage in any other business activity that would interfere with
    6    the performance of his duties under this Agreement.” Employment Agreement
    7    § 2.2.
    8             33.   On information and belief, Teradek is in the business of developing
    9    solutions for streaming high definition video over local networks. Teradek’s
  10     business is similar in nature to DRL in that DRL streams live video from racing
  11     drones to a server for display at a live event, live streaming over the internet, or to
  12     be saved and edited for broadcast later.
  13     Mr. Kanes Declines the Opportunity To Invest In DRL
  14              34.   Over the next several months Mr. Horbaczewski continued to explore
  15     whether there was some way for Mr. Kanes to either work for, or invest in, DRL.
  16     Mr. Horbaczewski told Mr. Kanes that if Mr. Kanes could obtain written
  17     permission from Teradek, he would like to have Mr. Kanes become an employee of
  18     DRL, and also offered him the opportunity to invest in DRL’s initial round of
  19     financing on the same financial terms as Mr. Horbaczewski.
  20              35.   In view of his non-compete agreement, Mr. Kanes stated that he
  21     preferred to invest in DRL rather than work for the company. The parties
  22     exchanged detailed documentation pertaining to a potential $250,000 investment by
  23     Mr. Kanes in DRL, including a capitalization table for the company. At no time
  24     during any of these communications did Mr. Kanes claim that he already owned
  25     one-third of DRL.
  26              36.   Mr. Kanes tried to circumvent the provisions of his non-compete
  27     agreement with Teradek, and attempted to persuade Mr. Horbaczewski at a meeting
  28     in or around June of 2015 to allow Mr. Kanes to make the $250,000 investment in
 NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                               9
 CASE NO. 2:17-CV-06210 JAK (KSX)
         pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 11 of 17 Page ID #:1516



    1    DRL through a trust that he would form, and possibly set up overseas. Mr.
    2    Horbaczewski told Mr. Kanes that he wanted his investment, but that the non-
    3    compete issue would need to be properly addressed by obtaining Teradek’s
    4    permission. Mr. Kanes agreed at the end of the meeting that he would go to
    5    Teradek and obtain Teradek’s permission to make the investment. But he never
    6    did.
    7           37.    Mr. Horbaczewski next met with Mr. Kanes in person at a DRL event
    8    on July 11, 2015 in Yonkers, New York. Mr. Kanes travelled to New York to
    9    attend the event, and at this point was still stating that he intended to make the
  10     $250,000 investment in the company. Mr. Kanes again did not make any claim that
  11     he already had an ownership interest in DRL while he was in New York.
  12            38.    Mr. Horbaczewski sent Mr. Kanes the final investment documents on
  13     August 19, 2015. But Mr. Kanes ultimately decided not to invest, apologizing, and
  14     stating that he had “other financial commitments.” Specifically, in an email dated
  15     August 24, 2015, Mr. Kanes wrote to Mr. Horbaczewski explaining:
  16
                       Unfortunately I think I’m going to have to dip out on this one.
  17
                       I have some other financial commitments I have to take care of at this
  18                   time, and I definitely don't want to hold up your progress.
  19                   Can’t wait to see the first film, and I have to grab an LA times as my
  20                   parents said they saw an Article on DRL in the business section!
                       Exciting times!
  21
                       Let’s keep in touch, and again, I apologize but I don't want to slow
  22                   down the round especially if it’s already oversubscribed.
  23
  24            39.    Mr. Kanes then stood by while DRL’s initial round of financing was
  25     completed without his participation, never informing Mr. Horbaczewski or anyone
  26     at DRL that he believed he already owned a one-third share of the company.
  27
  28
 NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                              10
 CASE NO. 2:17-CV-06210 JAK (KSX)
         pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 12 of 17 Page ID #:1517



    1    Events Leading Up To This Lawsuit
    2             40.   On June 11, 2017, DRL announced that it had completed a round of
    3    funding in which it received $20 million in a private placement led by a number of
    4    significant telecommunications and media companies.
    5             41.   On September 27, 2017 Mr. Kanes joined an existing lawsuit pending
    6    in California federal court filed by Mr. Laub, and for the first time Defendants
    7    learned that Mr. Kanes is claiming that he holds a one-third ownership interest in
    8    DRL.
    9             42.   Mr. Kanes had never made this claim to DRL or Mr. Horbaczewski
  10     before. To the contrary, Mr. Kanes had previously made many statements that were
  11     supportive of DRL, both to Mr. Horbaczewski and publicly, without suggesting that
  12     he held a one-third ownership interest.
  13              43.   For example, Mr. Horbaczewski encountered Mr. Kanes at the
  14     Consumer Electronics Show, a large trade show in the technology industry, in Las
  15     Vegas in January 2016. Mr. Kanes congratulated Mr. Horbaczewski on DRL’s
  16     progress. Mr. Kanes did not raise the issue of an ownership interest in DRL at this
  17     event.
  18              44.   On November 27, 2016 after DRL’s ESPN debut, Mr. Kanes posted on
  19     a forum for users of high end cameras: “If they [DRL] can get the aesthetic I’m
  20     envisioning nailed down, make it relatable enough, and celebrate the pilots and
  21     community right it could be as big as NASCAR or Formula 1.”
  22              45.   Mr. Kanes sent an email to Mr. Horbaczewski on April 6, 2017
  23     congratulating him on the launch of a new racing drone and offering to demonstrate
  24     a new product produced by a company that he wanted to sell to DRL. Mr. Kanes’s
  25     April 6, 2017 email stated:
  26
                        Congrats on the launch of the Racer 3 !
  27
                        Looks cool.
  28
 NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                            11
 CASE NO. 2:17-CV-06210 JAK (KSX)
         pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 13 of 17 Page ID #:1518



    1                    Next time you’re in LA I'd love to demo something for you.
    2                    I'll pull no punches and not waste your time – it’s a concept and a
    3                    piece of software that I’ve designed that I’d like to sell to DRL, and if
                         you want me to, I’d like to help you on fully productizing my new
    4                    concept.
    5                    Let me know !
    6                    Best,
    7                    Dan

    8           46.      Nowhere in this message did Mr. Kanes indicate that he had a one-
    9    third ownership interest in DRL that DRL had neglected to provide to him, or any
  10     relationship to DRL other than a desire to sell products or his company to it.
  11     Mr. Kanes’ Defamatory Statements After Filing This Lawsuit
  12            47.      In or around March 2018, Mr. Horbaczewski discovered that the
  13     Wikipedia entry for the Drone Racing League had been modified to include false
  14     information about him and the founding of DRL, contending that he stole the idea
  15     for the company from Mr. Laub and Mr. Kanes. Instead of naming Mr.
  16     Horbaczewski as the sole founder of DRL, the History section of the Wikipedia
  17     entry stated:
  18
  19                     The Drone Racing League was founded by Nicholas Horbaczewski,
                         who previously served as the Chief Revenue Officer at Tough Mudder,
  20                     Dan Kanes who wrote and created the original concept, and Justice
  21                     Laub who had done business and marketing development.[5]
  22                     Horbaczewski first heard of the concept of Drone Racing League from
  23                     Dan Kanes, who had written a detailed pitch deck for the league, and
                         Justice Laub who Dan had partnered with for Business development of
  24                     his original concept in January 2015.[6]
  25
  26     A copy of the Wikipedia entry for Drone Racing League containing this language is

  27     attached as Exhibit A. Footnote six to the new entry, which was itself new, links

  28     the reader to an article on Law.com entitled “Drone Racing League Was Our Idea,
 NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                               12
 CASE NO. 2:17-CV-06210 JAK (KSX)
         pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 14 of 17 Page ID #:1519



    1    Tech Enthusiasts Say.” A copy of the article is attached as Exhibit B. The sub
    2    headline of the article recounts a theme from Plaintiffs’ lawsuit, that Mr.
    3    Horbaczewski “stole the idea to create a ‘Nascar for the gaming generation.’”
    4           48.    The linked article states further that Mr. Kanes and Mr. Laub accuse
    5    Mr. Horbaczewski of “secretly cutting them out of the company,” and that “[t]he
    6    truth was that Horbaczewski intended to steal plaintiffs’ ideas and the entire DRL
    7    for himself.” It further states that Mr. Kanes and Mr. Laub call this “a cynical plot
    8    to steal their ideas for a televised drone racing league, claim all the credit for
    9    himself, and cheat them out of their rightful ownership of two-thirds of the Drone
  10     Racing League.” See Ex. B.
  11            49.    Defendants served discovery requests on March 28, 2017, asking Mr.
  12     Kanes to produce “All documents relating to the Wikipedia entry for DRL, or any
  13     modification of the Wikipedia entry for DRL.” (Request for Production 28)
  14     Defendants further asked Mr. Kanes to produce “All documents relating to any
  15     public statement by you relating to DRL or Mr. Horbaczewski, including but not
  16     limited to whether or not you or Mr. Laub were, or were promised that you or Mr.
  17     Laub would be cofounders.” (Request for Production 27). In response to both
  18     requests Mr. Kanes said that he would produce “non-privileged documents
  19     responsive to this request to the extent any exist and are located during a reasonable
  20     search.” However, Mr. Kanes never produced any documents relating to the
  21     modification of the Wikipedia entry for DRL.
  22            50.    Defendants’ counsel also asked Plaintiffs’ counsel whether Mr. Laub
  23     or Mr. Kanes had modified the Wikipedia page and asked them to change it back.
  24     Plaintiffs’ counsel said that they were not aware of such a modification but would
  25     look into it and get back to Defendants’ counsel. They never did.
  26            51.    Mr. Kanes only final admitted to modifying the Wikipedia entry in
  27     response to interrogatories served in this action on July 25, 2017. Plaintiffs
  28     responded to the interrogatories on September 17, 2017, admitting that Mr. Kanes
 NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                              13
 CASE NO. 2:17-CV-06210 JAK (KSX)
         pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 15 of 17 Page ID #:1520



    1    “edited the Wikipedia entry for the Drone Racing League to reflect that the
    2    founders of the DRL were Nicholas Horbaczewski, Dan Kanes, and Justice Laub.”
    3    Mr. Kanes never withdrew his modifications however.
    4           52.    The false entry remained on Wikipedia until August 30, 2018, when
    5    the defamatory statements were removed by Wikipedia.
    6           53.    According to the Wikipedia page view analysis, the Drone Racing
    7    League Wikipedia entry received over 12,000 page views between January 27,
    8    2018, when the false entry was made by Mr. Kanes, and August 30, 2018.
    9
  10                                  FIRST CLAIM FOR RELIEF
  11                                        (Defamation Per Se)
  12            54.    Mr. Horbaczewski repeats and realleges each allegation set forth in
  13     paragraphs 1 through 53 above as if fully set forth herein.
  14            55.    As described above, Mr. Kanes edited the Wikipedia entry for the
  15     Drone Racing League as described above, to state that he and Mr. Laub were co-
  16     founders of DRL, that Mr. Kanes “wrote and created the original concept” for DRL,
  17     and that “Horbaczewski first heard of the concept of Drone Racing League from
  18     Dan Kanes, who had written a detailed pitch deck for the league.” A copy of the
  19     Wikipedia entry for Drone Racing League containing this language is attached as
  20     Exhibit A.
  21            56.    These statements were false, and Mr. Kanes knew or reasonably
  22     should have known that the statements were false. Mr. Kanes deliberately linked
  23     these statements via a footnote to an article on law.com about this lawsuit which, as
  24     described above and in Exhibit B includes Plaintiffs’ accusations that Mr.
  25     Horbaczewski was “secretly cutting them out of the company,” “intended to steal
  26     plaintiffs’ ideas and the entire DRL for himself,” and engaged in “a cynical plot to
  27     steal their ideas for a televised drone racing league, claim all the credit for himself,
  28
 NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                              14
 CASE NO. 2:17-CV-06210 JAK (KSX)
         pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 16 of 17 Page ID #:1521



    1    and cheat them out of their rightful ownership of two-thirds of the Drone Racing
    2    League.” See Ex. B.
    3           57.    Mr. Kanes knew or should have known that disseminating such
    4    misinformation would cause readers to believe that Mr. Horbaczewski is lying
    5    about founding DRL by himself and that he stole the concept for DRL from
    6    Plaintiffs and cheated them out of an ownership share, none of which is true. These
    7    defamatory statements have caused harm to Mr. Horbaczewski’s reputation.
    8           58.     Wikipedia is one of the most popular websites in the world with page
    9    views every month reported to be in the billions. According to the Wikipedia page
  10     view analysis, the Drone Racing League Wikipedia entry received over 12,000 page
  11     views between January 27, 2018, when the false entry was made by Mr. Kanes, and
  12     August 30, 2018.
  13            59.    Further, a search on Google for “Drone Racing League” at the time
  14     this Counterclaim was filed shows that the Wikipedia entry is the fourth entry
  15     generated by the search.
  16            60.    Mr. Kanes acted with malice when he published these statements on
  17     Wikipedia. He knew that the statements were false and acted with reckless
  18     disregard as to their falsity, and was motivated by ill will in publishing them,
  19     hoping to damage Mr. Horbaczewski’s reputation.
  20            61.    Mr. Horbaczewski seeks the recovery of damages sufficient to
  21     compensate for the harm to his reputation.
  22            62.    Mr. Horbaczewski additionally seeks an injunction prohibiting Mr.
  23     Kanes from further disseminating defamatory statements that are similar to the ones
  24     that he made when modifying the DRL Wikipedia entry.
  25            63.    Further, because Mr. Kanes’ acts were deliberately committed with
  26     malice, fraud, and oppression, Mr. Horbaczewski seeks punitive damages.
  27                                     PRAYER FOR RELIEF
  28            WHEREFORE, Mr. Horbaczewski prays for the following relief:
 NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                            15
 CASE NO. 2:17-CV-06210 JAK (KSX)
         pa-1873792
Case 2:17-cv-06210-JAK-KS Document 90 Filed 11/19/18 Page 17 of 17 Page ID #:1522



    1           1.     Judgment in favor of Mr. Horbaczewski and against Mr. Kanes.
    2           2.     Damages in an amount sufficient to compensate Mr. Horbaczewski for
    3    harm to his reputation;
    4           3.     Punitive damages;
    5           4.     An injunction precluding Mr. Kanes from making further defamatory
    6    statements similar in nature to those alleged in the Counterclaim;
    7           5.     Pre- and post-judgment interest on damages awarded on the
    8    Counterclaim to the extent permitted by law;
    9           6.     Costs of suit; and
  10            7.     Such other and further relief as the Court deems just and proper.
  11                                         JURY DEMAND
  12            Mr. Horbaczewski hereby demands a trial by jury on all issues upon which
  13     trial by jury may be had.
  14
  15     Dated:      November 19, 2018              KENNETH A. KUWAYTI
                                                    NICHOLAS RYLAN FUNG
  16                                                MORRISON & FOERSTER LLP
  17
  18                                                By: /s/ Kenneth A. Kuwayti
                                                         Kenneth A. Kuwayti
  19
                                                             Attorneys for Defendants
  20                                                         NICHOLAS HORBACZEWSKI
                                                             AND DRONE RACING LEAGUE,
  21                                                         INC.
  22
  23
  24
  25
  26
  27
  28
 NICHOLAS HORBACZEWSKI’S COUNTERCLAIM AGAINST DANIEL KANES
                                                                                           16
 CASE NO. 2:17-CV-06210 JAK (KSX)
         pa-1873792
